 
 
I 
108th CONGRESS
2d Session
H. R. 3812 
IN THE HOUSE OF REPRESENTATIVES 
 
February 11, 2004 
Mr. Pomeroy introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To require the Secretary of Veterans Affairs to carry out a demonstration project on priorities in the scheduling of appointments of veterans for health care through the Department of Veterans Affairs, and for other purposes. 
 
 
1.Demonstration project on priorities in scheduling of Appointments of veterans for health care through the Department of Veterans Affairs 
(a)Project requiredThe Secretary of Veterans Affairs shall carry out a demonstration project to assess the feasibility and advisability of providing for priorities in the scheduling of appointments of veterans for health care through the Department of Veterans Affairs in accordance with the following: 
(1)The Department of Veterans Affairs Waiting Time for Appointments goals (30–30–20) of 2000. 
(2)The provisions of the Veterans Health Administration directive entitled Priority For Outpatient Medical Services and Inpatient Hospital Care (VHA Directive 2002–059). 
(3)The provisions of the Veterans Health Administration directive entitled Priority Scheduling for Outpatient Medical Services and Inpatient Hospital Care for Service Connected Veterans (VHA Directive 2003–062), dated October 23, 2003. 
(b)Period of projectThe Secretary shall carry out the demonstration project under subsection (a) during the two-year period beginning on October 1, 2004. 
(c)Locations of project 
(1)The Secretary shall carry out the demonstration project under subsection (a) throughout each of three Veterans Integrated Service Networks (VISNs) selected by the Secretary for purposes of the project. 
(2)In selecting Veterans Integrated Service Networks under paragraph (1), the Secretary shall ensure that the demonstration project is carried out in an urban area, a rural area, and a highly rural area. 
(d)Project requirements and authorities 
(1)Except as provided in paragraphs (2) and (3), in carrying out the demonstration project under subsection (a) the Secretary shall schedule appointments for veterans for outpatient medical services and inpatient hospital care through the Department in accordance with the goals and directives referred to in subsection (a). 
(2)The veterans covered by the demonstration project shall include any veteran residing in a Veterans Integrated Service Network covered by the project, whether a new or current enrollee with the Department, and including veterans with service-connected disabilities and veterans with non-service-connected disabilities. 
(3)The Secretary shall schedule each appointment under the demonstration project in a Department facility unless, as determined by the Secretary— 
(A)the cost of scheduling the appointment in a Department facility exceeds the cost of scheduling the appointment in a non-Department facility to an unreasonable degree; or 
(B)the scheduling of the appointment in a non-Department facility is required for medical or other reasons. 
(4)In carrying out the demonstration project, the Secretary may utilize the Preferred Pricing Program (PPP) of the Department, or similar programs or authorities, in the locations covered by the project. 
(5)In this subsection, the terms Department facility and non-Department facility have the meaning given those terms in section 1701 of title 38, United States Code. 
2.Annual report on waiting times for appointments for care and services 
(a)In GeneralNot later than January 31 each year, the Secretary of Veterans Affairs shall submit to the Committees on Veterans’ Affairs of the Senate and the House of Representatives a report on the waiting times of veterans for appointments for health care and services from the Department during the preceding year.  
(b)Matters to be includedEach report under subsection (a) shall specify, for the year covered by the report, the following: 
(1)A tabulation of the waiting time of veterans for appointments with the Department for each category of primary or specialty care or services furnished by the Department, displayed by particular Department facility and by Veterans Integrated Service Network. 
(2)An identification of the categories of specialty care or services for which there are lengthy delays for appointments at particular Department facilities or throughout particular Veterans Integrated Service Networks, and, for each category so identified, recommendations for the reallocation of personnel, financial, and other resources to address such delays. 
(c)Report on demonstration projectThe report under subsection (a) for 2006 (to be submitted not later than January 31, 2007) shall include information on the demonstration project carried out under section 1. That information shall include— 
(1)a description of the conduct of the project, including the Veterans Integrated Service Networks selected for the project, the number of veterans covered by the project, the number and timeliness of appointments scheduled under the project, and the costs of carrying out the project; 
(2)an assessment of the feasibility and advisability of implementing the project nationwide; and 
(3)such other information with respect to the project as the Secretary considers appropriate. 
 
